DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the SL communication" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations “wherein configuration information of the plurality of SL BWPs is exchanged…” however claim 1, from which claim 2 claims dependency form, recites “transmitting…an SL BWP list including one or more SL BWPs among the plurality of SL BWPs to the second terminal…” which makes the claim indefinite.  It’s unclear if configuration information of “plurality of SL BWPs” or “list of SL BWPs” is sent to second terminal.  If Applicant intended to claim configuration of “plurality of SL BWPs” sent to second terminal, it’s unclear if this information is sent along with “list of SL BWPs” or prior/separate from transmission of “list of SL BWPs”.  Examiner will interpret as best understood.
Claim 3 recites the limitation “wherein the one or more SL BWPs included in the SL BWP list are selected from a plurality of SL BWPs…” which makes the claim indefinite.  It’s unclear by “a plurality of SL BWPs”, Applicant refers to “a plurality of SL BWPs” recited in claim 1 line 2 or not.  Examiner will interpret as best understood.
Claim 16 recites the limitation "the candidate SL BWP list" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the SL communication" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the new SL BWP" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 17-20 are rejected for claiming dependency from rejected claims 1, 16 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al (USPN 2020/0092833) with provisional application 62/732,775 filed 9/18/2018, in view of Novlan et al (USPN 2020/0053524).

	Regarding claim 1, Agiwal discloses 
	an operation method of a first terminal in a communication system, comprising: (method performed by UE/Vehicle in a wireless communication, comprising [0010-0018, 0193-0197], FIG. 13
	configuring, by a processor, a plurality of sidelink (SL) bandwidth parts (BWPs) used for SL communication between the first terminal and a second terminal (processor configures itself, based on configuration received from base station, a list of BWPs for V2X SL communication between itself and another device [0114, 0142-0145], FIG. 6, provisional application pages 9-13 
	transmitting, by the processor, the second terminal via a default SL BWP (UE/vehicle transmits on indicated BWP indicated by base station [0114, 0142-0145], FIG. 6, provisional application pages 9-13
	Agiwal does not expressly disclose transmitting, an SL BWP list including one or more SL BWPs among the plurality of SL BWPs; performing, by the processor, the SL communication with the second terminal using an initial SL BWP among the one or more SL BWPs included in the SL BWP list
	
	Novlan discloses transmitting, an SL BWP list including one or more SL BWPs among the plurality of SL BWPs (V2X UE, e.g. FIG. 8 #802(0), acting as local manager to a group of other UEs/vehicles provides 
 	performing, by the processor, the SL communication with the second terminal using an initial SL BWP among the one or more SL BWPs included in the SL BWP list (V2X UE, e.g. FIG. 8 #802(0), begins SL communication using one of configured SL BWPs [0063-0067], FIG. 8
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting, an SL BWP list including one or more SL BWPs among the plurality of SL BWPs; performing, by the processor, the SL communication with the second terminal using an initial SL BWP among the one or more SL BWPs included in the SL BWP list” as taught by Novlan into Agiwal’s system with the motivation to enable implementation of a local manager UE/vehicle to relay configured SL BWPs to other UEs/vehicles within close proximity and to allocate one or more SL BWPs to other UEs/vehicles on need-basis (Novlan, paragraph [0026, 0036, 0054], FIGs. 4-8)

	Regarding claim 4, Agiwal discloses default SL BWP is provided by RRC along with other candidate SL BWPs [0114], FIGs. 4-6

	Regarding claim 6, Agiwal list of BWPs for V2X SL communication are candidate list provided by base station [0114, 0142-0145], FIG. 6, provisional application pages 9-13

	Regarding claim 7, Agiwal does not expressly disclose “the SL communication is performed within a valid time interval in which the initial SL BWP is valid”
 	Novlan discloses SL communication is performed within BWP during a provisioned time [0053, 0056]
the SL communication is performed within a valid time interval in which the initial SL BWP is valid” as taught by Novlan into Agiwal’s system with the motivation to enable implementation time limits for a particular SL BWP to ensure efficient use of spectrum and fair sharing with other UEs/vehicles requesting SL communication.

Claims 2-10, 17-20 are rejected for claiming dependency from rejected claims 1, 16 respectively.

Allowable Subject Matter
Claims 11-15 are allowed.
Claims 2, 3, 5, 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Cao et al (USPN 2020/0275425) 	paragraphs [0061, 0062]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469